
	
		II
		111th CONGRESS
		1st Session
		S. 1592
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Ms. Snowe (for herself
			 and Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish a Federal Board of
		  Certification to enhance the transparency, credibility, and stability of
		  financial markets, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Board of Certification Act of
			 2009.
		2.PurposeIt is the purpose of this Act to establish a
			 Federal Board of Certification, which shall certify that the mortgages within a
			 security instrument meet the underlying standards they claim to meet with
			 regards to mortgage characteristics including but not limited to:
			 documentation, loan to value ratios, debt service to income ratios, and
			 borrower credit standards and geographic concentration. The purpose of this
			 certification process is to increase the transparency, predictability and
			 reliability of securitized mortgage products.
		3.DefinitionsAs used in this Act—
			(1)the term Board means the
			 Federal Board of Certification established under this Act;
			(2)the term mortgage security
			 means an investment instrument that represents ownership of an undivided
			 interest in a group of mortgages;
			(3)the term insured depository
			 institution has the same meaning as in section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1803); and
			(4)the term Federal financial
			 institutions regulatory agency has the same meaning as in section 1003
			 of the Federal Financial Institutions Examination Council Act of 1978 (12
			 U.S.C. 3302).
			4.Voluntary participationMarket participants, including firms that
			 package mortgage loans into mortgage securities, may elect to have their
			 mortgage securities evaluated by the Board.
		5.StandardsThe Board is authorized to promulgate
			 regulations establishing enumerated security standards which the Board shall
			 use to certify mortgage securities. The Board shall promulgate standards which
			 shall certify that the mortgages within a security instrument meet the
			 underlying standards they claim to meet with regards to documentation, loan to
			 value ratios, debt service to income rations and borrower credit standards. The
			 standards should protect settled investor expectations, and increase the
			 transparency, predictability and reliability of securitized mortgage
			 products.
		6.Composition
			(a)Establishment; compositionThere is established the Federal Board of
			 Certification, which shall consist of—
				(1)the Comptroller of the Currency;
				(2)the Secretary of Housing and Urban
			 Development;
				(3)a Governor of the Board of Governors of the
			 Federal Reserve System designated by the Chairman of the Board;
				(4)the Undersecretary of the Treasury for
			 Domestic Finance; and
				(5)the Chairman of the Securities and Exchange
			 Commission.
				(b)ChairpersonThe members of the Board shall select the
			 first chairperson of the Board. Thereafter the position of chairperson shall
			 rotate among the members of the Board.
			(c)Term
			 of officeThe term of each
			 chairperson of the Board shall be 2 years.
			(d)Designation of officers and
			 employeesThe members of the
			 Board may, from time to time, designate other officers or employees of their
			 respective agencies to carry out their duties on the Board.
			(e)Compensation and expensesEach member of the Board shall serve
			 without additional compensation, but shall be entitled to reasonable expenses
			 incurred in carrying out official duties as such a member.
			7.ExpensesThe costs and expenses of the Board,
			 including the salaries of its employees, shall be paid for by excise fees
			 collected from applicants for security certification from the Board, according
			 to fee scales set by the Board.
		8.Board responsibilities
			(a)Establishment of principles and
			 standardsThe Board shall
			 establish, by rule, uniform principles and standards and report forms for the
			 regular examination of mortgage securities.
			(b)Development of uniform reporting
			 systemThe Board shall
			 develop uniform reporting systems for use by the Board in ascertaining mortgage
			 security risk. The Board shall assess, and publicly publish, how it evaluates
			 and certifies the composition of mortgage securities.
			(c)Affect on Federal regulatory agency
			 research and development of new financial institutions supervisory
			 agenciesNothing in this Act
			 shall be construed to limit or discourage Federal regulatory agency research
			 and development of new financial institutions supervisory methods and tools,
			 nor to preclude the field testing of any innovation devised by any Federal
			 regulatory agency.
			(d)Annual reportNot later than April 1 of each year, the
			 Board shall prepare and submit to Congress an annual report covering its
			 activities during the preceding year.
			(e)Reporting scheduleThe Board shall determine whether it wants
			 to evaluate mortgage securities at issuance, on a regular basis, or upon
			 request.
			9.Board authority
			(a)Authority of ChairpersonThe chairperson of the Board is authorized
			 to carry out and to delegate the authority to carry out the internal
			 administration of the Board, including the appointment and supervision of
			 employees and the distribution of business among members, employees, and
			 administrative units.
			(b)Use of personnel, services, and facilities
			 of Federal financial institutions regulatory agencies, and Federal Reserve
			 banksIn addition to any
			 other authority conferred upon it by this Act, in carrying out its functions
			 under this Act, the Board may utilize, with their consent and to the extent
			 practical, the personnel, services, and facilities of the Federal financial
			 institutions regulatory agencies, and Federal Reserve banks, with or without
			 reimbursement therefor.
			(c)Compensation, authority, and duties of
			 officers and employees; experts and consultantsThe Board may—
				(1)subject to the provisions of title 5,
			 United States Code, relating to the competitive service, classification, and
			 General Schedule pay rates, appoint and fix the compensation of such officers
			 and employees as are necessary to carry out the provisions of this Act, and to
			 prescribe the authority and duties of such officers and employees; and
				(2)obtain the services of such experts and
			 consultants as are necessary to carry out this Act.
				10.Board access to informationFor the purpose of carrying out this Act,
			 the Board shall have access to all books, accounts, records, reports, files,
			 memorandums, papers, things, and property belonging to or in use by Federal
			 financial institutions regulatory agencies, including reports of examination of
			 financial institutions, their holding companies, or mortgage lending entities
			 from whatever source, together with work papers and correspondence files
			 related to such reports, whether or not a part of the report, and all without
			 any deletions.
		11.Regulatory review
			(a)In generalNot less frequently than once every 10
			 years, the Board shall conduct a review of all regulations prescribed by the
			 Board, in order to identify outdated or otherwise unnecessary regulatory
			 requirements imposed on insured depository institutions.
			(b)ProcessIn conducting the review under subsection
			 (a), the Board shall—
				(1)categorize the regulations described in
			 subsection (a) by type; and
				(2)at regular intervals, provide notice and
			 solicit public comment on a particular category or categories of regulations,
			 requesting commentators to identify areas of the regulations that are outdated,
			 unnecessary, or unduly burdensome.
				(c)Complete reviewThe Board shall ensure that the notice and
			 comment period described in subsection (b)(2) is conducted with respect to all
			 regulations described in subsection (a), not less frequently than once every 10
			 years.
			(d)Regulatory responseThe Board shall—
				(1)publish in the Federal Register a summary
			 of the comments received under this section, identifying significant issues
			 raised and providing comment on such issues; and
				(2)eliminate unnecessary regulations to the
			 extent that such action is appropriate.
				(e)Report to CongressNot later than 30 days after carrying out
			 subsection (d)(1) of this section, the Board shall submit to the Congress a
			 report, which shall include a summary of any significant issues raised by
			 public comments received by the Board under this section and the relative
			 merits of such issues.
			12.LiabilityAny publication, transmission, or webpage
			 containing an advertisement for or invitation to buy a mortgage security shall
			 include the following notice, in conspicuous type: Certification by the
			 Federal Board of Certification can in no way be considered a guarantee of the
			 mortgage security. Certification is merely a judgment by the Federal Board of
			 Certification of the degree of risk offered by the security in question. The
			 Federal Board of Certification is not liable for any actions taken in reliance
			 on such judgment of risk..
		
